Citation Nr: 9908704	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for fragmentation 
wound, right buttocks, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for fragmentation 
wound, left buttocks, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for grenade 
fragmentation wound, left lower leg, Muscle Group XI, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for grenade 
fragmentation wound, right lower leg, currently rated as 10 
percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
malaria.

6.  Entitlement to an increased evaluation for grenade 
fragmentation wound, left arm, currently rated as 10 percent 
disabling.

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active service from March 1951 to March 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Fargo, North Dakota, Regional Office (RO) and an October 
1997 rating decision of the St. Louis, Missouri, Regional 
Office. 

The issues of entitlement to an increased rating for grenade 
fragmentation wound, left arm, currently rated as 10 percent 
disabling, and entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU) are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The service-connected fragmentation wound, right 
buttocks, is manifested by a well-healed, nontender scar, by 
radioligical evidence of a retained metallic fragment, and by 
slight limitation of the right hip in rotation, but not by 
loss of fascia or muscle or by weakness or neurologic 
involvement.

2.  The service-connected fragmentation wound, left buttocks, 
is manifested by a well-healed, nontender scar, and by slight 
limitation of motion of the left hip, but not by loss of 
fascia or muscles or by weakness or neurologic involvement.

3.  The service-connected grenade fragmentation wound, left 
lower leg, Muscle Group XI, is manifested by well-healed, 
nontender scars, by radiological evidence of retained 
metallic fragments, including at the ankle, and by complaints 
of ankle instability, but not by muscle weakness, loss of 
fascia or muscle substance, or neurologic involvement.

4.  The service-connected grenade fragmentation wound, right 
lower leg, is manifested by well-healed, nontender scars and 
by radiological evidence of retained metallic fragments, but 
not by muscle weakness, loss of fascia or muscle substance, 
or neurologic involvement.

5.  The medical evidence establishes that the veteran has no 
current residuals of malaria.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for fragmentation wound, right buttocks, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.54, 4.56, 4.73, Diagnostic Code 5317 (1996); 38 C.F.R. 
§§ 4.7, 4.56, 4.73, Diagnostic Code 5317 (1998).
 
2.  The criteria for an evaluation in excess of 20 percent 
for fragmentation wound, left buttocks, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.54, 4.56, 4.73, Diagnostic Code 5317 (1996); 38 C.F.R. 
§§ 4.7, 4.56, 4.73, Diagnostic Code 5317 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for grenade fragmentation wound, left lower leg, Muscle Group 
XI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.54, 4.56, 4.73, Diagnostic Code 
5311 (1996); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 
5311 (1998). 

4.  The criteria for an evaluation in excess of 10 percent 
for grenade fragmentation wound, right lower leg, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.54, 4.56, 4.73, Diagnostic Code 5311 (1996); 38 
C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5311 (1998).

5.  The criteria for a compensable evaluation for residuals 
of malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.88, 4.88b, Diagnostic Code 
6304 (1996), Diagnostic Code 6304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased disability evaluations for 
his service-connected disabilities are well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The veteran's 
assertions regarding increase in severity of the disabilities 
in question are sufficient to well-ground his claims.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran's claim for TDIU is in the nature of a claim based on 
increased disability and is also well-grounded.  After 
reviewing the claims files, including the reports of VA 
examinations, outpatient care and hospitalizations, the Board 
is also satisfied that the duty to assist mandated by 
38 C.F.R. § 5107(a) has been fulfilled.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In order to evaluate the level 
of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board further acknowledges that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  The Board notes this change took effect 
subsequent to the communication from the veteran's attorney 
(received June 30, 1997) requesting increased rating 
consideration for each of his service-connected disabilities.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991); White v. Derwinski, 1 Vet.App. 519, 521 
(1991).  Under the circumstances, the veteran's increased 
rating claims must also be reviewed in light of the 
regulatory changes dealing with the pertinent rating criteria 
as well as under the applicable regulations in effect when 
the veteran's claims were filed.

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (1998).  For purpose of the present 
case, the criteria of moderate and moderately 


severe are pertinent.  Under the new rating criteria:

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

38 C.F.R. § 4.56 (1998).

Factual Background

The service medical records indicate that the veteran 
sustained penetrating missile fragment wounds to both legs, 
the left arm, both buttocks when wounded in action in October 
1951.  The wounds were debrided and sutured.  There was no 
artery or nerve involvement.  The wound to the left buttock 
was described as being a deep and contaminated wound 
measuring 5 by 3 centimeters.  The wound to the right buttock 
was 3 centimeters by 3 millimeters.  Secondary closure was 
performed at a base hospital several days later and the 
wounds healed without complication.  The veteran's separation 
examination in February 1953 noted the scars on the buttocks, 
but showed no other abnormalities referable to his spine, 
lower extremities, or buttocks.

When examined by VA in April 1955, the veteran complained of 
pain in his left leg and ankle after walking or standing for 
any length of time and complained that the area around the 
scars of the buttocks had a tendency to become cold on 
occasion.  Radiologic examination revealed retained metallic 
foreign bodies in both legs and in the left arm.  On 
examination, there was no loss of function of the left upper 
extremity or of either lower extremity.  All joints appeared 
normal.  There was no swelling or atrophy and no limitation 
of flexion or extension of any joint.  The left buttock 
showed an operative scar measuring 3 centimeters by 2 1/2 
centimeters, which was well healed and nontender.  The right 
buttock scar measured 2 centimeters by .5 centimeters and was 
well healed and nontender.

1.  Fragmentation Wound, Right Buttocks.

VA radiologic examination conducted in June 1994 disclosed 
multiple metallic fragments in the pelvis, including a 
metallic density superimposed over the right femoral neck.  
Discomfort with stretching of the hamstring and gluteal 
muscles on straight leg raising was noted.

VA outpatient clinical records dated from January 1996 
through April 1997 were silent as to complaints of right 
buttock pain or treatment for right buttock disability.  
The summary of VA hospitalization in May 1997 reflected that 
there was 5/5 strength bilaterally in the iliopsoas, 
quadriceps, anterior tibialis, and gastrocnemius. 

On VA examination conducted in August 1997, the veteran 
denied scar pain in the scars on his right buttocks, but 
reported that the scars itched a lot.  There were no keloids.  
Range of motion of the right hip was to 100 degrees of 
elevation, compared to 125 degrees of normal range of 
elevation, 35 degrees of abduction (normal of 45), and zero 
degrees of extension (normal).  The examiner who conducted 
the August 1997 VA examination specifically stated that there 
was no incoordination or exercise fatigability or significant 
further loss of range of motion with exercise in the right 
hip.

Disability due to the residuals of a fragmentation wound of 
the right buttock is evaluated as Muscle Group XVII under 38 
C.F.R. § 4.73, Diagnostic Code 5317.  Under both the old 
rating criteria and the new rating criteria, moderate 
disability under Diagnostic Code 5317 warrants a 20 percent 
evaluation and moderately severe disability warrants a 40 
percent rating.

After considering the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
of more than moderate disability associated with the 
fragmentation wound, right buttocks.  In this regard the 
Board notes that neither service medical records, post-
service VA examinations, or history provided by the veteran 
indicate more than moderate manifestations of right buttock 
disability.  There is no history of prolonged infection, or 
indications of loss of deep fascia, muscle substance  Motor 
strength in the veteran's right lower extremity has 
consistently been described as 5/5.  The evidence in this 
case reflects that the right buttock scar itches, but is not 
tender and painful, and does not limit function of the right 
hip or leg.  The examiner who conducted the most recent VA 
examination specifically noted no incoordination, exercise 
fatigability, or loss of range of motion with exercise.

While the veteran has complained of pain radiating down the 
right leg from the hip, the evidence of record suggests that 
this complaint is associated with a lumbar spine disorder 
(for which service connection was denied by a rating decision 
which has not been appealed).  

Accordingly the Board finds that the disability of the right 
buttocks results in no more than a moderate disability under 
either the old rating criteria or the new rating criteria.  
Therefore, an evaluation in excess of the current 20 percent 
is not warranted.  The Board has considered all the evidence 
as to right buttock disability, but does not find any 
evidence of additional functional loss due to pain, weakness, 
incoordination or fatigability so as to warrant a rating in 
excess of 20 percent by application of 38 C.F.R. §§ 4.40, 
4.45.

2.  Fragmentation Wound, Left Buttocks.

VA examination conducted in June 1994 disclosed discomfort 
with stretching of the hamstring and gluteal muscles on 
straight leg raising.  VA outpatient clinical records dated 
from January 1996 through April 1997 are silent as to 
complaints of left buttock pain, or any treatment for left 
buttock disability.  The summary of VA hospitalization in May 
1997 reflects 5/5 strength bilaterally in the iliopsoas, 
quadriceps, anterior tibialis, and gastrocnemius.

On VA examination conducted in August 1997, the veteran 
denied scar pain in the scars on his left buttocks, but 
reported that the scars itched a lot.  There were no keloids.  
Range of motion of the left hip was to 102 degrees of 
elevation before exercise, 103 degrees of elevation after 
exercise, compared to 125 degrees of normal range of 
elevation, and to 35 degrees of abduction, both pre- and 
post-exercise (normal of 45), and zero degrees of extension 
(normal).  The examiner specifically stated that there was no 
incoordination or exercise fatigability or significant 
further loss of range of motion with exercise in the left 
hip.  No objective evidence of pain on motion of the left hip 
was reported.

The veteran's disability of the left buttocks is also 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5317.  As 
noted above, under both the old and the new criteria, 
moderate disability of MG XVII merits a 20 percent 
evaluation, the evaluation currently assigned in this case.  
The next higher schedular evaluation, a 40 percent rating, is 
assigned for moderately severe injury. 

The Board also finds that the preponderance of the evidence 
is against entitlement to a rating in excess of the current 
20 percent for the left buttocks disability.  Although this 
wound was described as a deep and contaminated wound in 
service medical records, there is no record of prolonged 
infection, loss of deep fascia, loss of muscle substance or 
normal firm resistance.  Motor strength in the veteran's left 
lower extremity has also been evaluated as 5/5, and on recent 
VA examination there was no evidence of incoordination, 
exercise fatigability or significant further loss of range of 
motion with exercise.  Again, the veteran's complaints of 
pain radiating down the left from the hip appear to be due to 
a nonservice-connected lumbar spine disorder.  While the 
evidence in this case reflects that the left buttock scar 
itches, it is not tender and painful, and does not limit 
function of the left hip or leg.  

Accordingly, the Board believes that the disability of the 
left buttocks is productive of no more than a moderate 
disability under either the old rating criteria or the new 
rating criteria so as to warrant an evaluation in excess of 
20 percent.  Moreover, there is no showing of additional 
functional loss due to pain, fatigue and other factors not 
already contemplated by the applicable diagnostic criteria to 
allow for a higher rating under 38 C.F.R. §§ 4.40, 4.45.

3.  Grenade Fragmentation Wound, Left Lower Leg. 

An August 1990 VA examination report reflected that the 
veteran complained of left ankle pain.  At a personal hearing 
conducted in February 1991, the veteran complained of 
swelling of the left ankle.  A January 1992 VA radiologic 
examination of the left ankle showed metallic foreign bodies 
in the soft tissues adjacent to the lateral malleolus.  There 
was no abnormality of the joint.  On VA examination conducted 
in March 1992, the veteran complained of giving way of the 
left ankle, and the examiner diagnosed instability of the 
left ankle.  

VA outpatient clinical records dated from January 1996 
through April 1997 are silent as to complaints of left lower 
leg or any treatment for a left lower leg disability.  The 
summary of VA hospitalization in May 1997 reflects 5/5 
strength bilaterally in the anterior tibialis, extensor 
hallucis longus, and gastrocnemius.  On VA examination 
conducted in August 1997, there were well-healed, non-tender 
scars, with no keloids, on the lateral aspect of the left 
lower extremity.

The left lower leg disability is currently evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5311 for Muscle Group XI.  
Under both the old rating criteria and the new rating 
criteria, a 10 percent evaluation is warranted for moderate 
disability and a 20 percent rating is warranted for 
moderately severe disability.  Service medical records do not 
show prolonged infection, and post-service records, including 
examination in 1997 does not show evidence of loss of deep 
fascia, muscle substance, or normal firm resistance.  Motor 
strength in the veteran's left lower extremity has 
consistently been described as 5/5, including specifically 
the gastrocnemius and extensor hallucis longus.  The August 
1997 examination also revealed no reported evidence of 
incoordination, exercise fatigability, or significant further 
loss of range of motion with exercise.  While the veteran has 
voiced some complaints related to the ankle, both heel walk 
and toe walk were intact on examination in August 1997 and no 
ankle abnormalities were reported.  At any rate, even 
assuming some moderate ankle limitation of motion, a rating 
in excess of the current 10 percent is not warranted unless 
there is marked limitation of motion.  See Diagnostic Code 
5271.  

Further, to the extent that the service-connected disability 
may affect the knee, flexion of the left knee was reported to 
130 degrees and extension to 0 degrees at the August 1997 VA 
examination.  The examiner reported that normal flexion was 
to 140 degrees and normal extension to 0 degrees.  With such 
minimal limitation of motion, a rating in excess of 10 
percent would not be warranted if the Board were to apply the 
rating criteria set forth in Diagnostic Codes 5260, 5261.  

In sum, the preponderance of the evidence is against a 
finding that a rating in excess of 10 percent is warranted 
under either the old rating criteria or the new rating 
criteria for the veteran's left lower leg disability or under 
any other rating criteria which may be applicable.  The Board 
finds that the primary manifestations of the lower left leg 
are contemplated within the criteria for moderate disability, 
and there is no showing of additional functional loss so as 
to warrant a higher rating through application of 38 C.F.R. 
§§ 4.40, 4.45.

4.  Grenade Fragmentation Wound, Right Lower Leg. 

Service records do not show prolonged infection of the right 
lower extremity sound.  VA outpatient clinical records dated 
from January 1996 through April 1997 are silent as to 
complaints of right lower leg or ankle pain, or any treatment 
for a right lower leg disability.  The summary of VA 
hospitalization in May 1997 reflects 5/5 strength bilaterally 
in the anterior tibialis, extensor hallucis longus, and 
gastrocnemius.  On VA examination conducted in August 1997, 
there were well-healed, non-tender scars, with no keloids, on 
the lateral aspect of the right lower extremity.

The service-connected right lower leg disability is also 
rated as 10 percent disabling under Diagnostic Code 5311.  As 
noted above, under both the old rating criteria and the new 
rating criteria, a 10 percent evaluation is warranted for 
moderate disability and a 20 percent rating is warranted for 
moderately severe disability. 

The evidence in the present case does not suggest that a 
rating in excess of the current 10 percent is warranted.  
Motor strength in the veteran's right lower extremity is 
reported as 5/5, and there is no evidence of loss of muscle 
substance of deep fascia.  There have been no complaints of 
scar pain.  Further, there is no evidence of functional loss 
so as to warrant a higher rating under 38 C.F.R. §§ 4.40, 
4.45.

As with the left lower leg disability, the Board notes that 
VA examination in August 1997 revealed limitation of flexion 
of the right knee to 128 degrees with extension to 0 degrees.  
A rating in excess of the current 10 percent would not be 
warranted if the Board were to apply the rating criteria set 
forth in Diagnostic Codes 5260, 5261.

5.  Malaria

On VA examination conducted in August 1997, the veteran 
reported that he had experienced no fever, sweats, or chills 
residual to malaria in the past 10 years.  The veteran 
reported that drinking five to six alcoholic drinks would 
exacerbate the symptoms.  Clinical examination and laboratory 
testing did not result in any medical diagnosis of liver or 
spleen abnormalities.  The examiner concluded that no 
residuals of malaria were present.

Disability due to the residuals of malaria is evaluated under 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  The Board notes 
that the criteria under Diagnostic Code 6304 were changed, 
effective August 30, 1996, shortly after the veteran filed 
his claim. Accordingly, the version most favorable to the 
veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  The 
Board has therefore reviewed the veteran's claim under both 
the old and the new rating criteria.

Under the diagnostic criteria in effect at the time of the 
veteran's claim, a 10 percent evaluation was warranted for 
malaria which was recently active, with 1 relapse in the past 
year, or for old cases of malaria with moderate disability.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996).  A 30 percent 
evaluation required recently active disease with 2 relapses 
in the past 6 months or old cases with anemia.  Id.  

With regard to the revised rating criteria, Diagnostic Code 
6304 now provides for a 100 percent rating for active 
malaria.  Thereafter, residuals such as liver or spleen 
damage are to be rated under the codes for the appropriate 
system.  38 C.F.R. § 4.88b, Diagnostic Code 6304, Note 
(1998).

The record does show that the veteran was treated for malaria 
during service.  Additionally, there is medical evidence of 
post-service treatment of malaria in the 1950s.  However, the 
record is devoid of any clinical or laboratory evidence that 
would confirm that the veteran has had a relapse of malaria 
in recent years.  The veteran himself has stated that he has 
not had a relapse in the past 10 years.  

In the absence of objective or subjective evidence of any 
symptoms attributable to malaria or malaria relapses in the 
past 10 years, the compensable evaluation for malaris is not 
available under either the old criteria or the new criteria.  
The Board notes that, under the new criteria, malaria may 
also be evaluated based on residuals such as liver or spleen 
damage.  However, there is no medical evidence of record to 
establish that the veteran has liver or spleen damage due to 
malaria, nor does the veteran so contend.  According, there 
is no basis for a compensable evaluation for malaria.  

Conclusion.

With regard to the issues discussed above, the Board has 
considered the evidence in view of the provisions 38 U.S.C.A. 
§ 5107(b).  However, there is not such a state of equipoise 
of the positive evidence and the negative evidence to allow 
for assignment of higher ratings at this time.  

Further, the Board notes the claims of entitlement to 
extraschedular evaluations under the provisions of 38 C.F.R. 
§ 3.321(b).  However, there is no evidence that any of the 
disabilities discussed above presents such an exceptional 
case to warrant a extraschedular rating.  In this regard, the 
record does not suggest that any of these disabilities 
presents such an unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
fragmentation wound, right buttocks, is not warranted.  
Entitlement to an evaluation in excess of 20 percent for 
fragmentation wound, left buttocks, is not warranted.  
Entitlement to an evaluation in excess of 10 percent for 
grenade fragmentation wound, left lower leg, Muscle Group XI, 
is not warranted.  Entitlement to an evaluation in excess of 
10 percent for grenade fragmentation wound, right lower leg, 
is not warranted.  Entitlement to a compensable evaluation 
for malaria is not warranted.  To this extent, the appeal is 
denied.  


REMAND

6.  Grenade Fragmentation Wound, Left Arm.

The veteran's service-connected left arm disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5215, the criteria for limitation of motion of the wrist.  
The evidence shows, however, that there were retained 
metallic fragments in the wrist area in 1990, and that the 
veteran has complained of pain and occasional giving way or 
loss of control of the wrist.  The Board further notes that 
the VA examination conducted in August 1997 reflects that the 
veteran has scars of the left triceps.  The Board notes that 
the evidence of record as a whole suggests that these scars 
are residual to shrapnel wounds of the left arm.  It appears 
that a rating decision issued in July 1991, effective in 
August 1990, changed the description of left arm 
fragmentation wound residuals to "grenade fragmentation 
wound, left arm, with retained shrapnel, left wrist."  It is 
not clear whether the current evaluation, therefore, includes 
the residuals in the upper arm, or whether those residuals 
should be separately evaluated.  

Additionally, the Board notes that the examiner who conducted 
the August 1997 examination did not indicate whether there 
were retained fragments in the upper arm, and did not state 
whether there were any residuals other than scars.  In this 
regard, the Board notes that there are no recent radiologic 
examinations of the left upper arm of record, although 
radiologic examinations of that area which are no longer 
current appear to reflect that there were retained fragments 
in the upper left arm at some time.  In the Board's opinion, 
it would be appropriate to conduct examination of the left 
upper arm, including radiologic examination, prior to the 
determination as to whether the current evaluation 
appropriately evaluates all left arm disability residual to 
fragment wounds.  

7.  Total Rating Based on Individual Unemployability.

Because the RO's eventual determination as to the increased 
rating for left arm disability issue may affect the 
determination on the total rating based on individual 
unemployability issue, the issues should be considered 
intertwined.  Holland v. Brown, 6 Vet.App. 443 (1994); 
Vettese v. Brown, 7 Vet.App. 31 (1994); Parker v. Brown, 7 
Vet.App. 116 (1994).  Accordingly, the Board defers 
consideration of the total rating claim. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded all VA 
examinations necessary to determine the 
current nature and severity of the 
veteran's left arm disability, if any, to 
include scarring, muscle injury, 
neurologic involvement, or retained 
fragments.  The examiners should record 
pertinent medical complaints, including 
any complaints of pain.  The examiner(s) 
should provide detailed description as to 
any scar(s) due to a fragmentation wound 
of the upper left arm, including the 
location, size, appearance, and whether 
any scar is tender or painful or limits 
motion as well as to any wrist 
disability.  Active and passive ranges of 
motion should be stated, and the 
functional limitations, if any, caused by 
fragment wound residuals, should be 
described.  The examiner(s) should state 
whether there is any weakened movement, 
excess fatigability, or incoordination, 
of the shoulder, elbow, or any muscle 
group in the left upper arm.  

2.  The RO should also determine whether 
any additional development is warranted 
with regard to both the increased rating 
for left arm disability issue and the 
total rating based on individual 
unemployability issue.  If so, such 
additional development should be 
accomplished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased rating 
(including a separate rating for left 
writs and left triceps injury) is 
warranted.  The RO should then determine 
whether a total rating based on 
individual unemployability is warranted.  
The veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to clarify the medical 
evidence.  By this action, the Board intimates no opinions, 
either legal or factual, as to any ultimate determinations 
warranted.  The veteran is free to submit additional 
evidence. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

- 20 -


- 2 -


